Citation Nr: 1724171	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  13-07 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for Posttraumatic Stress Disorder (PTSD), and, if so, whether the reopened claim should be granted.

2. Entitlement to service connection for an acquired psychiatric disorder to include PTSD, major depressive disorder and panic disorder with agoraphobia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to October 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Veteran testified in a video conference hearing before the undersigned Veterans Law Judge (VLJ) in September 2016.  A transcript of the hearing is of record.

By way of background, the Veteran initially filed a claim of service connection for PTSD only, which was denied by the Board in August 2009.  In January 2011, the Veteran petitioned to reopen the previously denied PTSD claim.  While the Veteran's claims have pertained solely to PTSD, he has several coinciding psychiatric diagnoses, including major depressive disorder and panic disorder with agoraphobia.  The Veteran, as a layperson, is not competent to distinguish between coinciding psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board finds that the Veteran's claim for service connection for PTSD should be expanded to include his other diagnoses.

However, service connection for PTSD has been previously denied by VA, and therefore the rules governing the reopening of claims can only be applied to that disability, as the others have not been previously adjudicated.  See Id. at 5.  Thus, the issues before the Board are a claim to reopen service connection for PTSD and a claim of service connection for an acquired psychiatric disorder to include PTSD, major depressive disorder and panic disorder with agoraphobia.  The issues have been re-characterized as such on the title page.
In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD major depressive disorder and panic disorder with agoraphobia, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2009 Board decision denied service connection for PTSD.  The Veteran did not appeal the decision and no new and material evidence was received within one year of the decision.

2.  The evidence associated with the claims file subsequent to the August 2009 Board decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for PTSD.


CONCLUSIONS OF LAW

1.  The August 2009 Board decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1100 (2016).

2.  New and material evidence sufficient to reopen the claim of service connection for PTSD has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to provide notice and assistance with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, in light of the fully favorable decision as to the issue of reopening, no further discussion of compliance with VA's duty to notify and assist as to that issue is necessary.  Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).  The underlying service connection claim requires further development, and is addressed in the remand section below. 

II.  New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence is evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  Id. 

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence is not required as to each previously unproven element of a claim in order to reopen.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Id. at 117-18.

The Board finds that new and material evidence sufficient to reopen the claim of service connection for PTSD has been submitted.  The Board last denied service connection for PTSD in August 2009.  In the August 2009 decision, the Board found that the Veteran had not submitted evidence sufficient to show that his reported fear associated with working by himself in the lowest part of the ship during service rose to a sufficiently intense level to constitute a traumatic event for the purposes of supporting a PTSD diagnosis.  Subsequently, the Veteran submitted two letters from the Albuquerque VA Hospital PTSD Clinic, received by VA in August and October 2011, which opined that the Veteran's experiences of being confined in the lower part of a ship for protracted periods of time led to fear, helplessness, and horror.  The letters further indicated that the Veteran's experiences in the military constituted a PTSD Criterion A index trauma under the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), and that his PTSD symptoms and associated depression were a direct result of his military service.  This evidence is new as it was not previously submitted to VA and is not redundant of other evidence present in the claims file, and it is material as it addresses previously unestablished facts concerning the Veteran's PTSD diagnosis.  Therefore, reopening the claim for service connection for PTSD is warranted.  As the issue of entitlement to service connection for PTSD is reopened, the Board finds that it is now appropriate to expand the claim to a claim of service connection for an acquired psychiatric disorder.  Clemons, 23 Vet. App. 1.


ORDER

New and material evidence having been received, the claim for service connection for PTSD is reopened; the claim is granted to this extent only.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  See 38 C.F.R. 
§ 3.159(c)(4).  In this case, the Veteran has current diagnoses of other psychiatric disorders in addition to PTSD, the record indicates that the he suffered an event in service, his symptoms may be associated with his service, and the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, a psychiatric examination is necessary to diagnose any current psychiatric disorder, and to determine if any such disorder is related to the Veteran's military service.

Additionally, once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran was afforded a VA examination in March 2011 in connection with his petition to reopen his claim for service connection for PTSD; however, the Board finds that the examination was insufficient.  There is no indication from the examiner's opinion that he considered the Veteran's statements concerning his fear of drowning and death should the ship he was on be attacked or sink.  Specifically, November 2004 and February 2006 letters from the Veteran's private psychologist indicated that he experienced feeling claustrophobic and had nightmares that he was trapped in the bottom of the ship he was on in the military while it was sinking.  An August 2005 VA mental health assessment noted that the Veteran claimed he was told that he was in grave danger while working in the thrust block because it was the lowest part of the ship, and he saw it as a very dangerous prison and part of punishment.  The August 2005 mental health assessment also indicated that the Veteran became very depressed due to being forced to work in the dark, hot, dirty thrust block in the belly of the ship and seriously thought of committing suicide by jumping off of the ship.

Also, although it was received by VA after the March 2011 examination, the Veteran claimed in a statement received in September 2016 that he was told that if anything happened to the ship, the doors to the area he worked in would be shut and he would not be evacuated from the sinking ship.

Therefore, the Board finds that a remand for a VA examination addressing the nature and etiology of the Veteran's psychiatric disorders is required.

The record also indicates that the Veteran continues to receive VA treatment for his psychiatric conditions, and updated VA treatment records should be obtained and associated with the claims file.  The AOJ should also request that the Veteran provide the details concerning any outstanding private treatment records related to the issue being decided herein, and have the Veteran submit the necessary authorizations required to obtain any such records.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding post-service VA treatment records from March 2011 to present.

2.  After obtaining any necessary authorizations from the Veteran, associate with the claims file any outstanding private treatment records relevant to the issue currently on appeal.

3.  After associating all outstanding private and VA treatment records with the claims file, schedule the Veteran for an appropriate VA examination to determine the severity of any currently diagnosed acquired psychiatric disorder, to include PTSD, major depressive disorder, and panic disorder with agoraphobia.  The claims file should be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report.  After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a)	If the examiner finds that upon examination a diagnosis of PTSD is warranted, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's PTSD is related to an in-service stressor, including any confirmed in-service stressor or the fear of hostile military or terrorist activity aboard the U.S.S. Kitty Hawk or U.S.S. Ticonderoga?

b)	Is it at least as likely as not (a fifty percent probability or greater) that any other currently diagnosed psychiatric disorder, including major depressive disorder and panic disorder with agoraphobia, is related to the Veteran's active duty service?

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

The complete bases for all medical opinions must be provided.

4.  The AOJ should then readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a SSOC and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


